Order entered January 10, 2020




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-19-01331-CV

              ONCOR ELECTRIC DELIVERY COMPANY LLC, Appellant

                                              V.

 VICTOR QUINTANILLA, OSCAR INTERIANO ROSALES AND ACCIDENT FUND
             INSURANCE COMPANY OF AMERICA, Appellees

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-03500

                                          ORDER
       Before the Court is court reporter Gina M. Udall’s January 8, 2020 request for extension

of time to file the record. We GRANT the request and ORDER the reporter’s record be filed no

later than February 10, 2020.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE